Exhibit 10.2

 

PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE LAW, AND NO INTEREST THEREIN MAY
BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS
(A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES OR
(B) THIS COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF THESE
SECURITIES (CONCURRED IN BY LEGAL COUNSEL FOR THIS COMPANY) STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION OR (C) THIS COMPANY OTHERWISE SATISFIES
ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION. NEITHER THE OFFERING
OF THE SHARES NOR ANY OFFERING MATERIALS HAVE BEEN REVIEWED BY ANY ADMINISTRATOR
UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE LAW.

 

PREVENTION INSURANCE.COM

 

PROMISSORY NOTE

 



$______________ Date:                          _____________  



 

New York, New York

 

For value received, Prevention Insurance.com, a Nevada corporation (the
“Company”), promises to pay to Paragon Capital LP (the “Holder”), the principal
sum of _____________ Dollars ($________), together with interest thereon from
the date of this Note on the unpaid principal balance (the “Balance”). This Note
is subject to the following terms and conditions.

 

1.         Notes. This note (the “Note”) is issued as of __________ in exchange
for $__________ of various Demand Promissory Notes issued to Paragon Capital LP.

 

2.         Maturity. Subject to Section 4, principal and any accrued but unpaid
interest under this Note shall be due and payable to the Holder on August 31,
2017 (the “Maturity Date”). The Company hereby waives presentment, demand,
protest or any other notice of any kind.

 

3.         Interest Rate. Interest shall accrue from the date of this Note on
the unpaid principal amount at a rate equal to six percent (6%) per annum,
compounded and paid at the Maturity Date.

 

4.         Conversion.

 

(a)      Note Conversion. While the Note is outstanding, the outstanding
principal amount of and all unpaid accrued interest under this Note shall be
convertible into shares of Common Stock of the Company at the lower of $0.01 per
share. The Holder agrees to deliver the original of this Note (or a notice to
the effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the Holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note) to the
Company promptly following the date of such election; provided, however, that,
notwithstanding the foregoing, upon satisfaction of the conditions set forth in
this Section, this Note shall be deemed converted and of no further force and
effect, whether or not it is delivered for cancellation as set forth in this
sentence. In the event there are an insufficient number of shares of Common
Stock for issuance upon conversion of the Notes, the Company covenants and
agrees to use reasonable best efforts to authorize additional shares to provide
for such conversion of the Notes.

 

(b)      Mechanics and Effect of Conversion. No fractional shares of the
Company’s capital stock will be issued upon conversion of this Note and, in lieu
thereof, any fraction otherwise issuable shall be rounded down to the next whole
share. Upon conversion of this Note pursuant to this Section 4, at its expense,
the Company will, as soon as practicable and in any event within ten (10)
business days, thereafter, issue and deliver to such Holder, at such principal
office, a certificate or certificates for the number of shares to which such
Holder is entitled upon such conversion, together with any other securities and
property to which the Holder is entitled upon such conversion under the terms of
this Note, including a check payable to the Holder for any cash amounts payable
as described herein. Upon conversion of this Note, the Company will be forever
released from all of its obligations and liabilities under this Note with regard
to that portion of the principal amount and accrued interest being converted
including without limitation the obligation to pay such portion of the principal
amount and accrued interest.

 



 



 

5.        Payment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
The Company may prepay this Note at any time with 10 days written notice. The
Note will be a general unsecured obligation of the Company, but will be senior
to all of the Company’s indebtedness for borrowed money as of the date of the
commencement of the Company’s offering of the Note.

 

6.         Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Notwithstanding the foregoing, neither party may
assign or otherwise transfer this Note without the prior written consent of the
other party hereto, except that the Holder hereof may transfer such Note to (a)
an entity controlling, controlled by or under common control with any Holder
that is not an individual (for purposes of this provision, “control” shall have
the meaning ascribed to it in Rule 12b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934) (an “Affiliate”) or (b) a transferee or
assignee that after the transfer or assignment holds all of the securities of
the Company purchased by the original Holder. Subject to the preceding sentence,
this Note may be transferred only upon surrender of the original Note for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new note for the same principal amount and interest will be issued to, and
registered in the name of, the transferee. Interest and principal are payable
only to the registered holder of this Note.

 

7.         Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

8.         Notices. Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by a nationally- recognized delivery service (such as Federal Express or
UPS), or forty-eight (48) hours after being deposited in the U.S. mail, as
certified or registered mail return receipt requested, with postage prepaid,
addressed to the party to be notified at such party’s address as set forth below
or as subsequently modified by written notice.

 

9.         Amendments and Waivers. Any term of the Notes may be amended or
waived only with the written consent of the Company and the holders of a
majority in amount of the Notes. Upon the effectuation of such amendment or
waiver in accordance with this Section 9, the Company shall promptly give
written notice thereof to the record holders of the Notes that have not
previously consented thereto in writing, and such amendment or waiver shall be
binding upon the Company, the Holder and each transferee of the Note.

 

10.       Usury. In no event shall the interest rate and other charges under
this Note exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that a court determines that Holder has received interest and other
charges under this Note in excess of the highest permissible rate applicable
hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the outstanding principal amount hereunder
and the provisions thereof shall be amended to provide for the highest
permissible rate. If there is no outstanding principal amount due under this
Note, Holder shall refund such excess to the Company.

 

11.       Expenses; Waivers. The Company hereby agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys' fees and legal expenses, incurred by the Holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by declaration or otherwise. The parties hereby expressly waive
presentment, demand for payment, dishonor, notice of dishonor, protest, notice
of protest, and any other formality.

 



 2 



 

12.       Voting. The Note shall have no voting rights prior to conversion.

 

  PREVENTION INSURANCE.COM             By:   110 East 59th Street, 22nd fl.    
New York, NY 10022

 

AGREED TO AND ACCEPTED:         PARAGON CAPITAL LP         By:     Name:    

 

 

3



 

 

